DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. .    

Disposition of Claims
Claims 1-4 are pending in the application.  

Response to the 37 C.F.R. § 1.132 Declaration
The Declaration under 37 CFR 1.132 filed 12/21/2020 is insufficient to overcome the rejection of claims 1-4 based upon Kadota ‘960 in view of Takai ‘665, applied under pre-AIA  35 U.S.C. 103(a), as set forth in the last Office action because:  It is unclear how the claimed subject matter is compared with the closest prior art.  
Applicant contends that, as indicated by the data in the Declaration (Table 2), the prepared wetlaid web has greater density than the prepared airlaid web, and the difference in density is unexpected given that the composition is the same, both webs were prepared with the same target mass and same ratio of the pulp and Viloft fibers (viscose fibers) and both were hydroentangled.  However, the examiner notes, for instance, that Kadota ’960 teaches preferably basis weights in the range of 30-80 g/m2 for nonwoven fabrics made by a wet paper-making method, which falls within the claimed basis weight range of 20 g/m2 to 100 g/m2
The examiner notes that the additional properties discussed in applicant’s Declaration (the CD strength, air permeability and Wet Break Time) would also depend on the densities of the webs.  Thus, it is also unclear how the single example of a wetlaid web having the disclosed properties demonstrates unexpected results when the claimed subject matter is compared with the closest prior art. 


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kadota ‘960 (JP10-310960, see the attached machine translation) in view of Takai ‘665 (US PGPUB 2003/0000665 A1).

Regarding claim 1, Kadota ‘960 teaches a water-disintegrable nonwoven fabric comprising 45-85% by weight of wood pulp and 15-55% by weight of regenerated cellulose fibers (staple fibers as claimed) (see Abstract and [0018]).  Kadota ‘960 teaches that the regenerated cellulose may be viscose rayon or may be obtained by dissolving cellulose in solvents such as N-methyl-morpholine N-oxide (which is the solvent used to make lyocell). (see [0023] and the Examples).  Kadota ‘960 does not require the use of a binder, adhesive or thermal bonding fiber (see claim 1 and the Examples).  Kadota ‘960 teaches that the regenerated cellulose fibers (staple fibers) preferably have a length in the range of 3-15mm (see [0045]).  The basis weight of the nonwoven fabric is preferably in the range of 30-80 g/m2
With regard to the claimed limitation of natural cellulose fiber being defibrated, Kadota ‘960 teaches a wet papermaking process (Abstract and [0018]-[0020]). The examiner notes that the wet papermaking process involve the use of defibrated fibers.
With regard to the claimed processing limitations, Kadota ‘960 teaches a wet-laid process rather than an air-laid process as claimed.  However, the product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability.  Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  
Kadota ‘960 further teaches that the wood pulp fibers may be derived from coniferous wood or hardwood fibers by the Kraft process (see [0050]).
Kadota ‘960 does not explicitly disclose wherein a fiber length of the defibrated natural cellulose fibers is from 2.5 mm to 3.5 mm, or wherein a thickness of the nonwoven web is from 0.25 mm to 2 mm.
However, Takai ‘665 teaches water-disintegratable sheets as well as the use of conifer pulp having a mean fiber length as small as 1.0 to 4.5 mm (see Abstract and [0043]).  Takai ‘665 also teaches examples wherein thicknesses of individual sheets range from 0.38 to 0.41 mm (see Table 1 and [0085]-[0088]).
 It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the coniferous wood pulp fibers and the nonwoven web of Kadota ‘960 with conifer wood pulp mean fiber lengths in the range of 1.0 to 4.5 mm and with individual nonwoven sheet thickness in the range of 0.38 to 0.41 mm in order to obtain water-disintegratable sheets in which disintegration is facilitated, for use in cleaning articles, toilet paper, topsheets or backsheets of absorbent articles, or the like, as taught by Takai ‘665 (see Abstract, [0002], [0043], Table 1 and [0085]-[0088]).

Regarding claims 2-3, as applied above to claim 1, Kadota ‘960 teaches viscose rayon fibers and lyocell fibers.  
Kadota ‘960 also teaches examples wherein the highest MD/CD wet tensile strength ratio is 540/310 = 1.74 (see Table 1).  Kadota ‘960 further teaches examples of CD wet tensile strengths such as 580gf/25mm (11.3 N/5cm as calculated by the examiner) (see Table 1).  
With regard to the claim 3 limitation of a CD wet tensile strength of at least 12 N/5 cm, the examiner notes that Kadota ‘960 teaches that the geometrical average wet tensile strength of the nonwovens can be as high as 10,000 gf/25mm (196 N/5cm), wherein the geometrical average wet tensile strength is calculated as (MD*CD)^(1/2) (see Abstract and [0018]).  Thus, considering the low MD/CD ratios taught by Kadota ‘960 in Table 1 (MD/CD ≤ 1.74), it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that an average wet tensile strength of 10,000 gf/25mm (196 N/5cm) would correspond to a CD wet tensile strength of much greater than 12 N/5cm.
Regarding claim 4, Kadota ‘960 teaches use of the nonwoven fabric as a wiper, wherein antifungal agents, perfumes and the like can be included (see [0065]).  



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789